Citation Nr: 1638643	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-45 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for nerve damage causing chronic pain on the left side of the face and head, to include as secondary to service-connected left temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Navy from January 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In April 2014, the Board remanded this case for further development.  In that remand, the Board observed that it had granted service connection for headaches and for left ear pain in a September 13, 1998 decision and that, to date, the RO has not implemented these favorable determinations.  These grants must be promptly implemented.


FINDING OF FACT

Throughout the appeal the Veteran has had no diagnosis of nerve damage causing chronic pain on the left side of the face and head.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for nerve damage causing chronic pain on the left side of the face and head have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his December 2008 claim that:

[I have] nerve damage or similar syndrome causing chronic pain in the left side of my face and head, as a complication of the injury which resulted in my SC [service connection grant for] TMJ [dysfunction]....At the time of the C&P examinations I had in December 2007, one of the examiners indicated that I appeared to have a neurological complication of the TMJ [dysfunction].

In his November 2010 substantive appeal, the Veteran asserted that he has "nerve damage causing chronic pain [in the] left side of face and head (7th cranial nerve)."  [Parentheses in original.]

At his October 2012 Travel Board hearing, the Veteran testified that he has "a lot of jaw [and face] pain....It's [a] burning sensation.  It goes to my ear.  It's going like up to my head.  It's like real sensitive like all the way."  See transcript, p. 7.  The Veteran's representative asserted that the Veteran has a nerve problem that is separate and apart from the headaches that are associated with the Veteran's TMJ disease process.  Id., p. 8.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The most probative evidence shows that the Veteran does not have a nerve disability on the left side of his face and head.

Specifically, in December 2012, Dr. Brown, a private physician, found that the Veteran's jaw pain and left neck muscle spasms are due to his TMJ disability.  Moreover, the December 2007 VA examiner diagnosed the Veteran with severe left TMJ disorder.

Similarly, the September 2009 VA examiner reviewed the Veteran's contentions and the December 2007 VA examination report, and opined that:

I did not find any discussion or reference by that physician...that the facial pain was secondary to nerve damage.  Furthermore, a neurological assessment performed by Dr. M....does not mention any possibility of nerve damage secondary to the condition of the TMJ.

Further, in a December 2009 addendum, the September 2009 examiner wrote that:

EMG [electromyelogram] / NCV [nerve conduction velocity] studies of the face fail to reveal any evidence of a facial neuropathy....Based upon available clinical and diagnostic data there is no evidence to suggest or substantiate the presence of nerve damage to the left side of the face and therefore, it is less likely than not the cause of his facial pain complaints.

Finally, in June 2014 a third VA examiner found that EMG and NCV studies showed "no definite electrophysiological evidence of trigeminal or facial neuropathy on the left."  The June 2014 VA examiner opined that:

[The Veteran] had known TMJ on the left side.  [P]revious C&P examinations...for nerve damage on the left side of the face [occurred] on 12/11/07 and 9/21/09, which concluded that he had TMJ but not cranial nerve damage such as that of trigeminal neuralgia (Cranial nerve V).  EMG done on 12/3/09 was negative for facial and trigeminal nerve involvement.  His presentation and examination are unchanged [from] these previous C&P neurological examinations.  Therefore it is less likely than not that he has a cranial nerve problem.

The Board finds that the determinations of the December 2007, September 2009 (with December 2009 addendum), and June 2014 VA examiners, including based on objective nerve testing, that the Veteran does not have a left facial nerve disability, outweigh the statements by the Veteran and his representative to the contrary.  Nerve damage, as claimed in this case, is a complex disability for which lay evidence is not competent, as objective nerve testing is required.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Further, contrary to the Veteran's December 2008 and November 2010 assertions, and as indicated by the VA examiners' findings, no VA examiner or other clinician has diagnosed him with a neurological complication of his TMJ disability, or with nerve damage.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of a left facial nerve disability.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed left facial nerve disability to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for nerve damage causing chronic pain on the left side of the face and head is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for nerve damage causing chronic pain on the left side of the face and head is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


